Citation Nr: 0634398	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  91-38 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, as secondary to post-gastrectomy and 
gastrojejunostomy syndrome.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1956 to November 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1989 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 1992 and August 
1994, the Board remanded the claim for additional development 
and adjudicative actions.  In May 1999, the Board denied 
service connection for a psychiatric disorder as being 
secondary to post-gastrectomy and gastrojejunostomy syndrome.  
The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In January 
2001, the veteran and the Secretary of VA (the parties) filed 
a joint motion to vacate the May 1999 decision and remand the 
claim, asserting that the Board had provided inadequate 
reasons and bases for the denial of service connection for a 
psychiatric disorder as being secondary to the service-
connected post-gastrectomy and gastrojejunostomy syndrome.  
The Court granted the joint motion in February 2001.

In June 2002, the Board again denied the claim for service 
connection for a psychiatric disorder as being secondary to 
the service-connected post-gastrectomy and gastrojejunostomy 
syndrome.  The veteran appealed the decision to the Court.  
In January 2003, the parties filed a joint motion for remand, 
asserting that the Board had failed to provide adequate 
reasons and bases for its determination that the 
preponderance of the evidence was against the claim of 
entitlement to service connection for a psychiatric disorder.   
The Court granted the motion that same month.

When the case returned to the Board, it again remanded the 
claim in October 2003 and December 2004 for additional 
development and adjudicative action, to include a VA 
examination and opinion.  Finally, in July 2006, the Board 
referred the case to an independent medical expert for a 
medical opinion, which was completed the following month.  
The veteran and his representative were given an opportunity 
to respond to the opinion to which the veteran indicated that 
he had no further evidence to provide for his appeal.


FINDING OF FACT

The veteran's generalized anxiety disorder is chronically 
worsened by his service-connected post-gastrectomy and 
gastrojejunostomy syndrome.


CONCLUSION OF LAW

Generalized anxiety disorder was aggravated by the veteran's 
service-connected post-gastrectomy and gastrojejunostomy 
syndrome.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming entitlement to service connection for 
an acquired psychiatric disability as secondary to his 
service connected post gastrectomy and gastrojejunostomy 
syndrome.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Board also notes that a 
revised version of 38 C.F.R. § 3.310 became effective October 
10, 2006.  The revised version essentially provides that VA 
will not concede aggravation of a nonservice-connected 
disease or injury by a service-connected disease or injury 
unless the baseline level of severity is established by 
medical evidence.  The regulation further sets out the 
procedure for determining the extent of any aggravation.  

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  The Board notes that in a July 2000 rating decision, 
the RO denied reopening the claim for service connection for 
a psychiatric disorder.  The record reflects that the veteran 
filed a notice of disagreement as to that decision and that a 
statement of the case was issued in January 2001.  However, 
there is no substantive appeal as to that issue, and thus it 
is not considered to be part of the current appeal.  See 38 
C.F.R. 
§ 20.200 (appeal before Board consists of timely filed notice 
of disagreement in writing, and after the issuance of a 
statement of the case, a substantive appeal).  Therefore, the 
only issue before the Board is whether entitlement to service 
connection is warranted on a secondary basis.  

The Board is faced with a conflicting medical record as to 
whether the veteran's acquired psychiatric disability, 
primarily diagnosed as generalized anxiety disorder, is 
secondary to the veteran's service-connected post-gastrectomy 
and gastrojejunostomy syndrome.  The medical evidence of 
record that supports the finding that the veteran's 
generalized anxiety disorder was caused by his service 
connected disability includes a January 1976 VA examination, 
an undated private medical report by F. A., M.D., an April 
2002 private psychological evaluation by E.G., PhD., and a 
November 2005 private medical opinion by G.O., M.D.  However,  
an August 1992 examination report with a December 1994 
addendum by a VA medical doctor, a January 2002 opinion by a 
medical doctor at the Veterans Health Administration, a 
February 2004 VA examination with February 2005 addendum by 
two VA psychiatrists all unequivocally stated that the 
veteran's service-connected disability was not the cause of 
his generalized anxiety disorder.  

Due to the conflicting medical opinions, in July 2006, the 
Board referred the case to an independent medical expert 
(IME) for an opinion.  The IME reviewed the entire record.  
The IME stated that the veteran suffered from several 
psychiatric disorders, which included chronic post-traumatic 
stress disorder, panic disorder, social phobia, generalized 
anxiety disorder, major depressive disorder, intermittent 
explosive disorder and alcohol dependence.  However, the IME 
provided that the veteran's principle diagnosis appeared to 
be generalized anxiety disorder.  The IME indicated that the 
veteran demonstrated signs of this disorder prior to the 
onset of his medical condition.  Further, the IME provided 
that it was well accepted theory that an individual may 
develop a psychiatric disorder, such as anxiety or 
depression, as a psychological response to an illness.  In 
this fashion, the illness serves as a stressor to an 
individual and the psychiatric disorder is a response to that 
stressor.  However, in the instant case, the IME found that 
there was limited evidence that the specific post-gastrectomy 
and gastrojejunostomy syndrome were causative agents for a 
psychiatric disorder independent of this psychological 
reaction.  Nevertheless, the IME opined that it was likely 
that the stress of the veteran's medical condition worsened 
his anxiety and vice versa; however, it is unlikely that his 
medical condition was the causative or etiologically 
responsible agent of the veteran's psychiatric condition.  

Therefore, since the veteran's principle diagnosis is 
generalized anxiety disorder, based on the IME opinion that 
found that this disability was worsened by the veteran's 
service-connected disability, and resolving all benefit of 
the doubt in the veteran's favor, the Board must conclude 
that service connection is warranted on a secondary basis for 
the veteran's generalized anxiety disorder as being 
aggravated by his service-connected disability.  38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 3.310.  In reaching this decision, the 
Board presumes that the IME, a specialist in forensic 
psychiatry, was aware of the baseline level of severity of 
the veteran's psychiatric disability in reaching her 
conclusion regarding its aggravation by the service-connected 
gastrointestinal condition.. 

In November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of entitlement to service 
connection for an acquired psychiatric disorder as secondary 
to post-gastrectomy and gastrojejunostomy syndrome, the 
satisfaction of VCAA requirements is rendered moot. 

The Board notes, however, that in March 2006, while this 
appeal was pending, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App.473 
(2006), in which the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, and that a proper VCAA notice should inform the 
claimant that, if service connection is awarded, VA will 
assign a disability rating and effective date for the award.  
Id. 

Here, the veteran has not been provided with notice of the 
type of evidence necessary to establish a disability rating 
or an effective date for his award of service connection for 
an acquired psychiatric disability as secondary to post-
gastrectomy and gastrojejunostomy syndrome.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and the effective- date elements when effectuating 
the Board's decision.


ORDER

Service connection for generalized anxiety disorder on a 
secondary basis is granted. 


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


